DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on February 14, 2022 has been entered and made of record.
Applicant’s amendment and response (see pages 6-7) filed on February 14, 2022 overcome the rejections of claims 1-5, 10-15 and 18 and thus such rejections have been withdrawn herein.
Allowable Subject Matter
Claims 1-5, 8-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “combining the double-angle gradient vectors, wherein combining the double-angle gradient vectors comprises determining a compound gradient vector for the target region; and determining a dominant gradient orientation for the target region in dependence on the combined double-angle gradient vectors, wherein determining the dominant gradient orientation for the target region comprises converting the compound gradient vector to a dominant gradient vector, the dominant gradient vector representing the dominant gradient orientation for the target region”.
Claims 2-5, 8-14 and 21-22 depend on claim 1 and thus these claims are also allowed for the same reasons set forth in claim 1 above.
Regarding claim 15 as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “determining a plurality of gradient samples for the target region, wherein each of the gradient samples represents a variation in pixel values within the target region; converting the gradient samples into double-angle gradient vectors; combining the double-angle gradient vectors; and determining a dominant gradient orientation for the target region in dependence on the combined double-angle gradient vectors; and steering the anisotropic filter in dependence on the determined dominant gradient orientation”.
Claims 16-17 and 23 depend on claim 15 and thus these claims are also allowed for the same reasons set forth in claim 15 above.
Claim 18, as a representative claim, the cited prior art does not teach or suggest claimed invention that of: “a combining unit configured to combine the double-angle gradient vectors by determining a compound gradient vector for the target region; and a determining unit configured to determine a dominant gradient orientation for the target region in dependence on the combined double-angle gradient vectors by converting the compound gradient vector to a dominant gradient vector, the dominant gradient vector representing the dominant gradient orientation for the target region”.
Claims 20 depends on claim 18 and thus this claim is also allowed for the same reasons set forth in claim 15 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
2/2022

/Duy M Dang/
Primary Examiner, Art Unit 2667